Citation Nr: 1302642	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-35 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in September 2009.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with moderate obstructive sleep apnea in October 2006 (two years after discharge from service).  He contends that even before he was discharged from service, he rarely got more than three hours of sleep per night.  He also contends that his wife would wake him up regularly because he was snoring, or because she wanted to make sure he was still breathing.  

The service treatment records fail to reflect any findings attributed to sleep apnea.  However, the service treatment records do reflect that the Veteran sought treatment in December 1987 after he did some "heavy duty snoring" and woke up with a gagging sensation in his throat.  They also reflect that in September 2004 (one month before discharge from service) he complained of significant problems with insomnia of 4-5 months duration. 

The RO afforded the Veteran with a VA examination in October 2009.  However, the Board finds the examination report to be inadequate.  The examiner opined that the veteran's sleep apnea is unrelated to service.  His rationale was simply that the Veteran was not diagnosed with sleep apnea during service.  The Board notes that the lack of a diagnosis in service cannot be the sole basis upon which a negative nexus opinion is made.  

Additionally, the Board notes that while the examiner noted the Veteran's contentions regarding snoring during service, the examiner failed to note that a December 1987 treatment report substantiates the Veteran's contention.  

Finally, the Board notes that the Veteran is competent to describe symptoms such as snoring, interrupted sleep, and an inability to sleep.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Moreover, he has contended that he has had these symptoms since service.  Consequently, the examiner should note that the veteran has shown continuity of symptoms since service.  

In light of the above, an addendum opinion is needed before the Board can render a decision on the Veteran's claim.  
  
Accordingly, the case is REMANDED for the following action:

1. The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should request an addendum from the October 2009 VA examiner.  The examiner should note the December 1987 service treatment report that reflects snoring and a gagging sensation in the veteran's throat.  He should also note the reported continuity of symptomatology (snoring, interrupted sleep, inability to sleep).  The examiner should once again opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea began during or is causally related to service.  

The opinion should be supported by a thorough rationale that extends beyond noting that the Veteran was not diagnosed with sleep apnea during service.   

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

	

_________________________________________________
ERIS S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



